Hill, J.
1. “A party may in this State except either to a final judgment adverse to him, or to one which would have been final ‘if it had been rendered as claimed’ by him.” Ramey v. O’Byrne, 121 Ga. 519 (49 S. E. 595). An oral motion to dismiss a case for want of jurisdiction of the person of the defendant, if sustained, finally terminates the case; hence, the overruling of such a motion can be excepted to and brought to this court by writ of error; and there is no merit in the motion made in this court to dismiss the writ of error because the case is still pending in the court below.
2. Where a defendant appears and pleads to the merits of a case without excepting to the jurisdiction of the court, he thereby waives any objection to -the jurisdiction over his person.
(a) But want of jurisdiction can not be waived to the prejudice of third parties. White v. North Ga. El. Co., 139 Ga. 587 (77 S. E. 789).

Judgment affirmed.


All the Justices concur.